      Case 5:18-cv-01100-BKS-TWD Document 18 Filed 12/11/18 Page 1 of 2




                           Park Legal Counsel Group, PLLC
                                   140 Broadway, 46F
                                  New York, NY 10005
                            T: 212-858-7580/F: 917-720-9820

December 10, 2018

Via ECF Transmission

Hon. Therese Wiley Dancks,
U.S. Magistrate Judge
Federal Building and U.S. Courthouse
Syracuse NY 13261-7346
T: 315-234-8613


       Re:     Jane Doe v. Syracuse University
               Case No: 5:18-CV-1100 (BKS/TWD)
               Request for a Further Adjournment of a Motion Hearing


Dear Judge Dancks:

        I write this letter of request as outgoing counsel for the plaintiff of this action with no
objection from defendant.

       As you are aware, the date for the defendant’s motion to dismiss the plaintiff’s complaint
has been adjourned. Plaintiff’s response was rescheduled to be due December 28, 12018 and
defendant’s reply January 7, 2019. No hearing date was set as per the Court’s text order of
November 21, 2018.

         However, in light of this office’s motion to withdraw as counsel returnable on January 17,
2019, I request the defendant’s motion to dismiss be rescheduled again to a date reasonably after
this office’s motion to withdraw is decided.

        I complied with the Court’s directive regarding the service of the motion to withdraw and
the related return date on plaintiff and filed the certificate of service accordingly.

       Thank you.

       /s/Joon H. Park
       Joon H. Park


cc:    Barclay Damon
       Attn: Edward G. Melvin II, Esq.
Case 5:18-cv-01100-BKS-TWD Document 18 Filed 12/11/18 Page 2 of 2



Attorneys for Defendant
125 East Jefferson Street
Syracuse, NY 13202
T: 315- 425-2783


Dated: December _____, 2018
       Syracuse, New York
                                         So Ordered:


                                         ______________________
                                         Therèse Wiley Dancks
                                         United States Magistrate Judge
